IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-31270
                        Conference Calendar


CLARENCE TUCKER,

                                         Plaintiff - Appellant,

versus

MICKY HUBERT; ET AL,

                                         Defendants,

RAYMOND BYRD; BRENDA SMILEY; ALTON, Mr.; JACKIE STANFIL;
SHARON BROWN RUSH; BRIAN TAYLOR; KYLE WALKER; ARTHUR LEE;
M. BAILEY; JOE CHAPMAN; TOLBERT TRIPLETT, III; TOMMY GLOVER;
VIRGIL LUCUS; MICKEY HUBERT,

                                         Defendants - Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 00-CV-511
                       --------------------
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Clarence Tucker (“Tucker”), Louisiana state prisoner

# 99756, appeals the magistrate judge’s order denying his motion

for appointment of counsel.   This court must examine the basis of

its jurisdiction on its own motion if necessary.     See Mosley v.

Cozby, 813 F.2d 659, 660 (5th Cir. 1987).     Although an

interlocutory order denying the appointment of counsel in a civil

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31270
                                -2-

rights action may be appealed immediately, see Robbins v. Maggio,

750 F.2d 405, 413 (5th Cir. 1985), to the extent that a litigant

seeks to challenge such an order from a magistrate judge, he must

first do so in the district court, unless the parties have

consented to proceed before the magistrate judge.   See 28

U.S.C.§ 636(b)(1)(A), (c)(1), (c)(3); see also Alpine View Co. v.

Atlas Copco AB, 205 F.3d 208, 219-20 (5th Cir. 2000).     Otherwise,

this court lacks jurisdiction over the appeal.   See Alpine View

Co., 205 F.3d at 219-20.   The record does not indicate that the

parties consented to proceed before the magistrate judge or that

the district court considered the magistrate judge’s order

denying Tucker’s motion for the appointment of counsel.

Therefore, we DISMISS Tucker’s appeal for lack of jurisdiction.

See Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379 (5th Cir.

1989).

     APPEAL DISMISSED.